DETAILED ACTION
The present application is being examined under the pre-AIA  first to invent provisions. 

Double Patenting
2.	The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.   A nonstatutory obviousness-type double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and  In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the reference application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b).
The USPTO internet Web site contains terminal disclaimer forms which may be used.  Please visit http://www.uspto.gov/forms/.  The filing date of the application will determine what form should be used.  A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission.  For more information about eTerminal Disclaimers, refer to http://www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.  

3.	Claims 1-20 are rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims 1-20 of US Patent No. 11031863.  Although the claims at issue are not identical, they are not patentably distinct from each other because they are obvious variants of each other.

US Patent No. 11031863
Instant Application No. 17338271
1. 	An audio apparatus comprising: 




a first amplifier configured to receive a first input audio signal and output a first output audio signal to drive a first speaker; and 


a charge pump configured to provide a supply voltage to the first amplifier, wherein the charge pump is operable so that a magnitude of the supply voltage is variable based on an indication of an amplitude of the first input audio signal; and 
a receiver for wirelessly receiving a wireless signal, wherein the first input audio signal is derived from said wireless signal.
2. 	An audio apparatus as claimed in claim 1 wherein said wireless signal comprises an RF signal.












3. 	An audio apparatus as claimed in claim 1 further comprising a second amplifier configured to receive a second input audio signal and output a second output audio signal to drive a second speaker, wherein the second input audio signal is also derived from said wireless signal.
4. 	An audio apparatus as claimed in claim 3 wherein the charge pump is further configured to provide said supply voltage to the second amplifier and wherein the charge pump is operable so that the magnitude of the supply voltage is further variable based on an indication of an amplitude of the second input audio signal.
5. 	An audio apparatus as claimed in claim 1 wherein the charge pump is configured to receive an input voltage and is operable to generate positive and negative supply voltages with respect to a common voltage.
6. 	An audio apparatus as claimed in claim 5 wherein the charge pump is selectively operable in: 
a first mode in which the positive and negative supply voltages each have a magnitude equal to a magnitude of the input voltage; and 
a second mode in which the positive and negative supply voltages each have a magnitude equal to half the magnitude of the input voltage.
7. 	An audio apparatus as claimed in claim 6 wherein the charge pump comprises 
a positive supply output node for outputting said positive supply voltage; 
a negative supply output node for outputting said negative supply voltage; 
a plurality of flying capacitor nodes for connecting to at least one flying capacitor; 
a switch network for selectively connecting said positive supply output node; 
said negative supply output node and said flying capacitor nodes in a sequence of states; and 
a switch controller for operating said switch network in a sequence of states, in use with a single flying capacitor connected to said flying capacitor nodes, to selectively provide said first mode or said second mode.
8. 	An audio apparatus as claimed in claim 1 further comprising a gain controller for controlling a gain applied to the first audio first input audio signal or the first output audio signal.
9. 	An audio apparatus as claimed in claim 8 wherein the charge pump is operable so that the magnitude of the supply voltage is variable based on a value of gain applied by the gain controller.
10. 	An audio apparatus as claimed in claim 1 wherein the audio apparatus comprises a headphone apparatus.
11. 	An audio apparatus as claimed in claim 10 wherein the audio apparatus comprises a stereo headphone apparatus.

12. 	An audio apparatus as claimed in claim 1 wherein the audio apparatus comprises an earbud apparatus.

13. 	A headphone apparatus comprising: 
a first amplifier configured to amplify a first audio signal to generate a first audio driving signal to drive a first speaker; and 
a charge pump configured to provide a supply voltage to the first amplifier, wherein the charge pump is operable so that a magnitude of the supply voltage is variable; 
wherein the first audio signal is derived a wireless signal received wirelessly by the audio apparatus.
14. 	A headphone apparatus as claimed in claim 13 further comprising a voltage controller for controlling the magnitude of said supply voltage based on an indication of amplitude of the first audio driving signal.
15. 	A headphone apparatus as claimed in claim 13 configured such that the first audio signal corresponds to one left or right channel of stereo audio.
16. 	A headphone apparatus as claimed in claim 13 further comprising 
a second amplifier configured to amplify a second audio signal to generate a second audio driving signal to drive a second speaker; 
wherein the second audio signal is also derived a wireless signal received wirelessly by the audio apparatus.
17. 	A headphone apparatus as claimed in claim 16 wherein the charge pump is further configured to provide said supply voltage to the second amplifier.
18. 	A headphone apparatus as claimed in claim 13 wherein the charge pump is selectively operable in: 
a first mode to generate positive and negative supply voltages each having a magnitude equal to a magnitude of an input voltage; and 
a second mode to generate positive and negative supply voltages each have a magnitude equal to half the magnitude of said input voltage.
19. 	An audio apparatus comprising: 
a receiver for receiving an RF signal to generate a first audio signal; 
an output driver stage configured to receive the first audio signal and generate a first driving signal to drive a first speaker; and 
a variable voltage power supply for supplying a variable supply voltage to the output driver stage based on an indication of an amplitude of the first audio signal.
20. 	An audio apparatus as claimed in claim 19 wherein the audio apparatus is a headphone apparatus.
1. 	A wireless headphone comprising: 
a wireless receiver for receiving a wireless signal comprising audio data; 
a first amplifier configured to receive a first input audio signal from the wireless receiver and output a first output audio signal to drive a first speaker; and 
a charge pump configured to provide a supply voltage to the first amplifier, wherein the charge pump is operable so that a magnitude of the supply voltage is variable based on an indication of an amplitude of the first input audio signal.




2. 	The wireless headphone as claimed in claim 1 wherein said wireless signal comprises an RF signal.
3. 	The wireless headphone as claimed in claim 1 further comprising a digital signal processor for processing audio data received from the wireless receiver to provide said first input audio signal.
4. 	The wireless headphone as claimed in claim 1 further comprising a digital to analogue converter configured to receive a first digital audio input signal and to output an analogue audio signal as said first input audio signal.
5. 	The wireless headphone as claimed in claim 1 further comprising a second amplifier configured to receive a second input audio signal from the wireless receiver and output a second output audio signal to drive a second speaker.

6. 	The wireless headphone as claimed in claim 5 wherein the charge pump is further configured to provide said supply voltage to the second amplifier and wherein the charge pump is operable so that the magnitude of the supply voltage is further variable based on an indication of an amplitude of the second input audio signal.
7. 	The wireless headphone as claimed in claim 1 wherein the charge pump is configured to receive an input voltage and is operable to generate positive and negative supply voltages with respect to a common voltage.
8. 	The wireless headphone as claimed in claim 7 wherein the charge pump is selectively operable in: 
a first mode in which the positive and negative supply voltages each have a magnitude equal to a magnitude of the input voltage; and 
a second mode in which the positive and negative supply voltages each have a magnitude equal to half the magnitude of the input voltage.
9. 	The wireless headphone as claimed in claim 8 wherein the charge pump comprises 
a positive supply output node for outputting said positive supply voltage; 
a negative supply output node for outputting said negative supply voltage; 
a plurality of flying capacitor nodes for connecting to at least one flying capacitor; 
a switch network for selectively connecting said positive supply output node; 
said negative supply output node and said flying capacitor nodes in a sequence of states; and 
a switch controller for operating said switch network in a sequence of states, in use with a single flying capacitor connected to said flying capacitor nodes, to selectively provide said first mode or said second mode.
10. 	The wireless headphone as claimed in claim 1 further comprising a gain controller for controlling a gain applied to the first audio first input audio signal or the first output audio signal.
11. 	The wireless headphone as claimed in claim 10 wherein the charge pump is operable so that the magnitude of the supply voltage is variable based on a value of gain applied by the gain controller.
12. 	The wireless headphone as claimed in claim 1 wherein the wireless headphone comprises an earbud.
13. 	A wireless headphone set comprising first and second headphones, wherein each of the first and second headphones is a wireless headphone as claimed in claim 1.
14. 	The wireless headphone set of claim 13 wherein each of the first and second headphones comprises an earbud.
15. 	A wireless headset comprising: 

a first amplifier configured to amplify a first audio signal to generate a first audio driving signal to drive a first audio output transducer; and 
a charge pump configured to provide a supply voltage to the first amplifier, wherein the charge pump is operable so that a magnitude of the supply voltage is variable; 
wherein the first audio signal is derived a wireless signal received wirelessly by the wireless headset.
16. 	The wireless headset as claimed in claim 15 further comprising a voltage controller for controlling the magnitude of said supply voltage based on an indication of amplitude of the first audio driving signal.




17. 	The wireless headset as claimed in claim 15 further comprising 
a second amplifier configured to amplify a second audio signal to generate a second audio driving signal to drive a second speaker; 
wherein the second audio signal is also derived a wireless signal received wirelessly by the wireless headset.
18. 	The wireless headset as claimed in claim 17 wherein the charge pump is further configured to provide said supply voltage to the second amplifier.
19. 	The wireless headset as claimed in claim 15 wherein the charge pump is selectively operable in: 
a first mode to generate positive and negative supply voltages each having a magnitude equal to a magnitude of an input voltage; and 
a second mode to generate positive and negative supply voltages each have a magnitude equal to half the magnitude of said input voltage.
20. 	A wireless earbud comprising: 
a receiver for receiving a wireless signal to generate a first audio signal; 
an amplifier configured to receive the first audio signal and generate a first driving signal to drive a first audio transducer; and 
a variable voltage power supply for supplying a variable supply voltage to the output driver stage based on an indication of an amplitude of the first audio signal.



Allowable Subject Matter
Claims 1-20 would be allowable once the nonstatutory obviousness-type double patenting rejection has been overcome and the following is an examiner’s statement of reasons for allowance: 
Regarding independent claim 1, the prior art of record, Tucker et al. (US Pat. 8311243) discloses an audio apparatus comprising:  a first amplifier configured to receive a first input audio signal and output a first output audio signal to drive a first speaker; and a charge pump configured to provide a supply voltage to the first amplifier.
However, Tucker fails to teach the combination of a wireless headphone comprising:  a wireless receiver for receiving a wireless signal comprising audio data; a first amplifier configured to receive a first input audio signal from the wireless receiver and output a first output audio signal to drive a first speaker; and a charge pump configured to provide a supply voltage to the first amplifier, wherein the charge pump is operable so that a magnitude of the supply voltage is variable based on an indication of an amplitude of the first input audio signal.  
Regarding independent claim 15, the prior art of record, Tucker, discloses a headphone apparatus comprising:  a first amplifier configured to amplify a first audio signal to generate a first audio driving signal to drive a first speaker; and a charge pump configured to provide a supply voltage to the first amplifier.
However, Tucker fails to teach the combination of a wireless headset comprising:  a first amplifier configured to amplify a first audio signal to generate a first audio driving signal to drive a first audio output transducer; and a charge pump configured to provide a supply voltage to the first amplifier, wherein the charge pump is operable so that a magnitude of the supply voltage is variable; wherein the first audio signal is derived a wireless signal received wirelessly by the wireless headset.
Regarding independent claim 20, the prior art of record, Tucker discloses an audio apparatus comprising:  a receiver for receiving a signal to generate a first audio signal; and an output driver stage configured to receive the first audio signal and generate a first driving signal to drive a first speaker.
However, Tucker fails to teach the combination of  a wireless earbud comprising:  a receiver for receiving a wireless signal to generate a first audio signal; an amplifier configured to receive the first audio signal and generate a first driving signal to drive a first audio transducer; and a variable voltage power supply for supplying a variable supply voltage to the output driver stage based on an indication of an amplitude of the first audio signal.  The distinct features, as disclosed in independent claims 1, 15, and 20, render the claims allowable.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PAUL KIM whose telephone number is (571)270-7697.  The examiner can normally be reached on 9 AM - 5 PM, PST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, VIVIAN CHIN can be reached on (571) 272-7848.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/PAUL KIM/Primary Examiner, Art Unit 2654